On the submission of the controversy under sections 546 to 548 of the Civil Practice Act, judgment is unanimously directed for plaintiff for the sum of $244.80, with interest from February 28, 1933, and with costs, on the authority of Jones v. Board of Education [242 App. Div. 17], decided herewith. The only differences between the facts in this ease and those in the Jones Case (supra) are that plaintiff herein resides in the town of Pelham, the place of business of defendant, while in the Jones case plaintiff resided in the city of New Rochelle; that on February 28, 1933, plaintiff was ill at home, and her check was delivered on the forenoon of February 28, 1933, to her husband at Pelham. The husband delivered the cheek to plaintiff at noon on February 28, 1933, and plaintiff mailed the cheek during the afternoon of February 28, 1933, to the Mount Vernon Trust Company, with which she had an account. These differences in facts are not of substance and the rules stated in the J ones case are applicable. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Seudder, JJ.